DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 02/02/2022, to the Non-Final Office Action mailed on 11/10/2021. 
Claims 1, 3-5, 8, 13, 15, 18-20, 22, 23, 25-27, 29, and 30 are amended. Claim 17 is cancelled. Claims 1-16 and 18-30 are pending and addressed below.

Claim Objections
Claims 1, 23, 29 and 30 are objected to because the expression “in response to receiving the DCI and the associated index including at least one of Hybrid Automatic Repeat Request (HARQ)-ACK feedback, Physical Downlink Shared Channel (PDSCH) scrambling, and PDSCH rate matching” suggests that communication operations such as “Hybrid Automatic Repeat Request (HARQ)-ACK feedback, Physical Downlink Shared Channel (PDSCH) scrambling, and PDSCH rate matching” are included in the reception of the DCI and the associated index. 

Claim Rejections - 35 USC § 102
Claims 1-4, 11, 22-26 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taherzadeh Boroujeni Mahmoud et al (US20200119869), hereinafter Taherzadeh.
Regarding claims 1, 23, 29 and 30, Taherzadeh teaches, a method of managing cross-carrier scheduling by a processor of a wireless device / An apparatus of a wireless device / A non-transitory processor-readable medium /A wireless device (Taherzadeh: Fig. 12. Cross-carrier scheduling is interpreted, in light of the specification, as scheduling by a primary carrier/cell/Transmission-Reception-Point (TRP) for other scheduled carriers/cells/TRPs. TRP may represent a cell (see Taherzadeh para [167])), comprising: 
receiving an indication that a scheduled cell is configured to be scheduled by a scheduling cell (Taherzadeh: [155]: teaches WTRU (i.e. UE) is informed of a cross TRP scheduling through a higher layer signaling from the gNB),
receiving downlink control information (DCI) from the scheduling cell (Taherzadeh: Fig. 12, [152] teaches receiving PDCCH from the primary TRP (i.e. the scheduling cell). PDCCH (Physical Downlink Control Channel) carries DCI),
selecting an association of the received DCI and an index (Taherzadeh: [153]-[154], teaches DCI has a TRP indicator field (TIF) that indicates index of scheduled TRPs), and 
performing cross-carrier scheduling of data communication operations with a first transmit-receive point (TRP) or a second TRP in response to receiving the DCI and the associated index (Taherzadeh: Fig. 12, [152]-[154], teaching UE receiving downlink transmissions over PDSCHs of TRPs scheduled through Cross TRP Scheduling information over the DCI) including at least one of Hybrid Automatic Repeat Request (HARQ)-ACK feedback, Physical Downlink Shared Channel (PDSCH) scrambling, and PDSCH rate matching (Taherzadeh: Fig. 12, NR-PDSCH 1, NR-PDSCH 2; teaches performing data communications, in a cross-carrier scheduling, with TRPs using PDSCH, satisfying “at least one of” criteria of the claim. PDSCH operation processing involves e.g. rate matching, according to 3GPP specification. Data communication operation such HARQ feedback of received DL data, and PDSCH processing (i.e. PDSCH scrambling, rate matching) is also known in the 3GPP art. 
This limitation is interpreted, in light of the specification, as a data communication operation that includes at least one of Hybrid Automatic Repeat Request (HARQ)-ACK feedback, Physical Downlink Shared Channel (PDSCH) scrambling, and PDSCH rate matching).
Regarding claims 2 and 24, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 1 and 23.
Taherzadeh further teaches, wherein the index comprises one of the first TRP and the second TRP. (Taherzadeh: [154] “A TIF may include bits that represent the index of the TRP...”).
Regarding claims 3 and 25, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 1 and 23.
Taherzadeh further teaches, wherein selecting the association of the received DCI and the associated index comprises: selecting the association of the DCI and the index using information in a field in a payload of the DCI (Taherzadeh: [153] “...a TRP indicator field (TIF) to each DCI format to indicate the related information to the NR-PDSCH transmission”).
Regarding claims 4 and 26, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 3 and 25.
Taherzadeh further teaches, wherein selecting the association of the received DCI and the associated index using information in a field in a payload of the DCI comprises: selecting an indication of the index from a field added to the payload of the DCI (Taherzadeh: [154] teaches bit indicating an index of a TRP in the TIF field of the DCI).
Regarding claim 11, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh further teaches, wherein the scheduled cell is configured to perform multi-PDSCH multi-TRP communications. (Taherzadeh: [152] teaches multi-PDSCH multi-TRP scheduling, therefore, communication).
Regarding claim 22, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh further teaches, further comprising: determining that the received DCI schedules the scheduled cell (Taherzadeh: [152] teaches PDCCH (i.e. DCI) from main TRP schedules other TRPs (i.e. scheduled cell)).













Claim Rejections - 35 USC § 103
Claims 5-6, 8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh, in view of Takeda Kazuki et al (US20180014291), hereinafter Takeda.
Regarding claims 5 and 27, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 3 and 25.
Taherzadeh does not expressly teach, wherein selecting the association of the DCI and the index using information in a field in a payload of the DCI comprises: selecting an indication of the index from a carrier indicator field (CIF) in the DCI.
However, in the same field of endeavor, Takeda teaches, wherein selecting the association of the DCI and the index using information in a field in a payload of the DCI comprises: selecting an indication of the index from a carrier indicator field (CIF) in the DCI (Takeda: [32]-[34], teaches using CIF in the DCI for cross-carrier scheduling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method/apparatus to include selecting the association of the DCI and the index 
This would have been obvious because it would motivate one of ordinary skill in the art to enable that cross-carrier scheduling can be carried out adequately even when the number of component carriers that can be configured in a user terminal is expanded from that of existing systems (Takeda: [10]).
Regarding claims 6 and 28, Taherzadeh, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 5 and 27.
Taherzadeh does not expressly teach, wherein the CIF indicates one of a first higher layer parameter and a second higher layer parameter, each associated with a value of the index.
However, in the same field of endeavor, Takeda teaches, wherein the CIF indicates one of a first higher layer parameter and a second higher layer parameter, each associated with a value of the index (Takeda: [35] teaches CFI carries Cell index or component carrier (CC#) of the scheduled cells, which can be interpreted as one of “higher layer parameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method/apparatus to include wherein the CIF indicates one of a first higher layer 
This would have been obvious because it would motivate one of ordinary skill in the art to enable that cross-carrier scheduling can be carried out adequately even when the number of component carriers that can be configured in a user terminal is expanded from that of existing systems (Takeda: [10]).
Regarding claims 8, Taherzadeh, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claim 5.
Taherzadeh further teaches, wherein performing cross-carrier scheduling of data communication operations with the first TRP or the second TRP in response to receiving the DCI and the associated index comprises: performing cross-carrier scheduling of data communication operations with the first TRP or the second TRP in response to selecting index (Taherzadeh: [153]-[154] teaches UE performs communications with the TRPs based on TRP index in a TRP indicator field (TIF) of the DCI. TIF is similar to CIF in claim 5 as both indicates a cell/carrier for cross-carrier scheduling as TRP may represent a cell (see Taherzadeh para [167])).

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh, in view Takeda, and further in view of NPL (R1-1906159, Further discussion on Multi-TRP/Panel transmission, Vivo, May 13th – 17th, 2019), hereinafter NPL-1.
Regarding claim 7, Taherzadeh, in view of Takeda, teaches the method, as outlined in the rejection of claim 6.
Taherzadeh and Takeda do not expressly teach, wherein the first higher layer parameter comprises a CORESET pool index of 0, and the second higher layer parameter comprises a CORESET pool index of 1.
However, in the same field of endeavor, NPL-1 teaches, wherein the first higher layer parameter comprises a CORESET pool index of 0, and the second higher layer parameter comprises a CORESET pool index of 1 (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches TRPs are differentiated by CORSET group (i.e. CORESET pool) and configured for PDCCH by RRC signaling (i.e. higher layer signaling/parameter). Therefore, it suggests PDCCH that comprises DCI may have CORSET group ID (i.e. CORESET pool index) to indicate a TRP for data communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh and Takeda’s method to include wherein the higher layer parameters comprises CORESET pool index.

Regarding claim 13, Taherzadeh, in view of Takeda, teaches the method, as outlined in the rejection of claim 6.
Taherzadeh further teaches, wherein performing cross-carrier scheduling of data communication operations with the first TRP or the second TRP  (Taherzadeh: [154] teaches receiving corresponding scheduled PDSCHs (i.e. communication) of the scheduled TRPs, PDSCHs scheduled as part of cross-carrier scheduling by multiple DCIs).
Taherzadeh does not expressly teach, wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell, wherein the method further comprises: receiving a second DCI from a second scheduling cell, and selecting an association of the second DCI and a second index in response to receiving the second DCI.
However, in the same field of endeavor, Takeda teaches, wherein the method further comprises: receiving a second DCI from a second scheduling cell, and selecting an association of the second DCI and a second index in response to receiving the second DCI (Takeda: [43] teaching receiving Downlink Control Information (DCI) from a plurality of scheduling cells (i.e. a second scheduling cell) with index of associated scheduled cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein the method further comprises: receiving a second DCI from a second scheduling cell; and determining based on the received second DCI an association of the second DCI and a second index.
This would have been obvious because it would motivate one of ordinary skill in the art to enable that cross-carrier scheduling can be carried out adequately even when the number of component carriers that can be configured in a user terminal is expanded from that of existing systems (Takeda: [10]).
Taherzadeh and Takeda do not expressly teach, wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.
However, in the same field of endeavor, NPL-1 teaches, wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups and BWP can be an active BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh and Takeda’s method to include wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 14, Taherzadeh, in view of Takeda and NPL-1, teaches the method, as outlined in the rejection of claim 13.
wherein the CIF corresponds to a first value indicating the scheduled cell, and the second DCI includes a second CIF that corresponds to a second value indicating the scheduled cell.
However, in the same field of endeavor, Takeda teaches, wherein the CIF corresponds to a first value indicating the scheduled cell, and the second DCI includes a second CIF that corresponds to a second value indicating the scheduled cell (Takeda: [43] teaching receiving Downlink Control Information (DCI) from a plurality of scheduling cells with index of associated scheduled cells indicated by CFI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh and NPL-1’s method to include wherein the CIF corresponds to a first value indicating the scheduled cell, and the second DCI includes a second CIF that corresponds to a second value indicating the scheduled cell.
This would have been obvious because it would motivate one of ordinary skill in the art to enable that cross-carrier scheduling can be carried out adequately even when the number of component carriers that can be configured in a user terminal is expanded from that of existing systems (Takeda: [10]).

Claims 9-10, 12, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh, in view NPL-1.
Regarding claim 9, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh does not expressly teach, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.
However, in the same field of endeavor, NPL-1 teaches, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups, and BWP can be an active BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.

Regarding claim 10, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 9.
Taherzadeh does not expressly teach, wherein the index comprises a Control Resource Set (CORESET) pool index of a CORESET that carries the DCI.
However, in the same field of endeavor, NPL-1 teaches, wherein the index comprises a Control Resource Set (CORESET) pool index of a CORESET that carries the DCI (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET group comprises CORSET and DCI is used for CORSETs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein the index comprises a Control Resource Set (CORESET) pool index of a CORESET that carries the DCI.
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 12, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh does not expressly teach, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises one CORESET pool index value in all CORESETs 57Attorney Docket No. 194177for an active bandwidth part (BWP) of the scheduled cell.
However, in the same field of endeavor, NPL-1 teaches, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises one CORESET pool index value in all CORESETs57Attorney Docket No. 194177 for an active bandwidth part (BWP) of the scheduled cell  (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups and BWP can be an active BWP. This satisfies “or” criteria of the claim) or is not configured with a CORESET pool index value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises one CORESET pool index value in all CORESETs for an active bandwidth part (BWP) of the scheduled cell.

Regarding claim 15, Taherzadeh teaches the method, as outlined in the rejection of claim 4.
Taherzadeh does not expressly teach, further comprising: in response to the scheduling cell being configured with two or more CORESET pool index values, performing data communication operations for the scheduled cell according to the two or more CORESET pool index values.
However, in the same field of endeavor, NPL-1 teaches, further comprising: in response to the scheduling cell being configured with two or more CORESET pool index values, performing data communication operations for the scheduled cell according to the two or more CORESET pool index values (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups. NPL further teaches performing data communications with the TRPs through PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include determining that the scheduling cell is configured with two or more 
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 16, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 15.
Taherzadeh further teaches, further comprising: ignoring a CORESET pool index of the CORESET in which the DCI is received; and performing data communication operations for the scheduled cell without reference to the CORESET pool index in which the DCI is received. (Taherzadeh: Fig. 12, [152]-[154] teaches cross-carrier scheduling of scheduled cell is performed without PDCCH (i.e. DCI) using CORESET information. This limitation is interpreted as the case where cros-carrier scheduling is performed without using any CORESET related information).
Regarding claim 18, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh does not expressly teach, wherein selecting the association of the received DCI and the index comprises: selecting a CORESET pool index of the CORESET in which the DCI is received; and performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET in which the DCI is received.
However, in the same field of endeavor, NPL-1 teaches, wherein selecting the association of the received DCI and the index comprises: selecting a CORESET pool index of the CORESET in which the DCI is received; and performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET in which the DCI is received (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches DCIs from multiple CORESETs. NPL further teaches performing data communications with the TRPs through PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein selecting the association of the received DCI and the index comprises: selecting a CORESET pool index of the CORESET in which the DCI is received; and performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET in which the DCI is received.
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 19, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 18.
Taherzadeh does not expressly teach, further comprising: in response to the scheduling cell being configured by a PDCCH- Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell selecting the two CORESET pool index values; and performing data communication operations for the scheduled cell with the first TRP or the second TRP according to the selected two CORESET pool index values.
However, in the same field of endeavor, NPL-1 teaches, further comprising: in response to the scheduling cell being configured by a PDCCH- Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell selecting the two CORESET pool index values; and performing data communication operations for the scheduled cell with the first TRP or the second TRP according to the selected two CORESET pool index values (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups and BWP can be an active BWP. And further teaches TRPs for data communication are differentiated by CORSET group), 

This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 20, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 18.
Taherzadeh further teaches, further comprising: ignoring a CORESET pool index in which the DCI is received in response to the scheduled cell is not being configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell; and performing data communication operations for the scheduled cell without reference to the CORESET pool index of the CORESET in which the DCI is received Taherzadeh: Fig. 12, [152]-[154] teaches cross-carrier scheduling of scheduled cell is performed without PDCCH (i.e. DCI) using CORESET information. This limitation is interpreted as the case where cros-carrier scheduling is performed without using any CORESET related information).
Regarding claim 21, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 18.
Taherzadeh does not expressly teach, wherein the index comprises a first CORESET pool index value configured for all CORESETs in the scheduling cell, and a second index comprises a second CORESET pool index value configured for all CORESETs in a second scheduling cell, the method further comprising performing cross-carrier scheduling of communications with a first TRP according to communication link scheduling from the scheduling cell that is associated with the index and with a second TRP according to communication link scheduling from a second scheduling cell that is associated with the second index.
However, in the same field of endeavor, NPL-1 teaches, wherein the index comprises a first CORESET pool index value configured for all CORESETs in the scheduling cell, and a second index comprises a second CORESET pool index value configured for all CORESETs in a second scheduling cell, the method further comprising performing cross-carrier scheduling of communications with a first TRP according to communication link scheduling from the scheduling cell that is associated with the index and with a second TRP according to communication link scheduling from a second scheduling cell that is associated with the second index (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches TRPs for data communication are differentiated by CORSET group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein the index comprises a first CORESET pool index value configured for all CORESETs in the scheduling cell, and a second index comprises a second CORESET pool index value configured for all CORESETs in a second scheduling cell, the method further comprising performing cross-carrier scheduling of communications with a first TRP according to communication link scheduling from the scheduling cell that is associated with the index and with a second TRP according to communication link scheduling from a second scheduling cell that is associated with the second index.
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  






























Response to Arguments
Applicant’s arguments filed on 02/02/2022, with respect to amended claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.14 that “However, neither the cited portion of Taherzadeh, nor any other portion of Taherzadeh, provides any teaching or suggestion of the element of "performing cross-carrier scheduling of data communication operations with a first transmit-receive point (TRP) or a second TRP response to receiving the DCI and the associated index including at least one of Hybrid Automatic Repeat Request (HARQ)-ACKfeedback, Physical Downlink Shared Channel (PDSCH) scrambling, and PDSCH rate matching" as recited or analogously recited in claims 1, 23, 29, and 30. (Emphasis added.)”
However, the examiner respectfully disagrees.  Taherzadeh, as outlined in the rejection above, teaches cross-carrier scheduling with PDSCH data communication operation, based on a received DCI and an associated TIF index.
Applicant in Remark: pages 11-12 recites “CORSESET Pool Index“ based cross-carrier scheduling, as also described in Spec para [40]. However, claim 1 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi, U.S. Publication No. 20200313833 - Cross-Carrier Scheduling Activation for a Dormant Cell.
Gong, U.S. Publication No. 20200154467 - Method and Devices for Multiple Transmit Receive Point Cooperation for Reliable Communication.
Zhou, U.S. Publication No. 20190357238 - Cross-Carrier Scheduling with Multiple Active Bandwidth Parts.
NPL, R1-1906224 Enhancements on multi-TRP/panel transmission, NTT DOCOMO, May 13th – 17th, 2019.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472